Citation Nr: 0314318	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran had honorable periods of service from June 1959 
to April 1963, and from November 1964 to November 29, 1970.  
He had a period of dishonorable service from November 30, 
1970, to July 17, 1973.  The veteran died on November [redacted], 
1975.  The appellant is the surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 RO decision that denied the 
appellant's claim of service connection for the cause of the 
veteran's death and denied DIC under 38 U.S.C.A. § 1318.


REMAND

In her substantive appeal, the appellant indicated that the 
veteran had been treated at the VA facility in Kansas City, 
Kansas and that such records had not yet been obtained and 
were relevant to her appeal.  A June 2001 VCAA letter 
indicates that the appellant later indicated that she was no 
longer interested in having such records obtained to support 
her appeal.  (There is no report of contact, however, which 
reflects that the appellant withdrew her request that 
outstanding VA records be obtained.)  Regardless, VA 
treatment records pertaining to the period prior to a Board 
decision are constructively deemed to be before the Board.  
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  On remand, searches should be made 
for any outstanding records at the VA Medical Center in 
Kansas City, Kansas, and any other records repositories where 
they may have been archived.  

Accordingly the case is REMANDED for the following action: 

1.	Outstanding medical records from the 
VA Medical Center in Kansas City, 
Kansas should be obtained.  In 
addition, searches for outstanding 
medical records should be made at any 
records repositories where the 
veteran's VA records may be stored. 

2.	The appellant is informed that if 
there is evidence supporting the 
issues on appeal, she must submit that 
evidence to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

